Citation Nr: 1424318	
Decision Date: 05/30/14    Archive Date: 06/06/14

DOCKET NO.  09-38 638	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia



THE ISSUE

Entitlement to service connection for tinnitus.



REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services



ATTORNEY FOR THE BOARD

M. Katz, Counsel




INTRODUCTION

The Veteran served on active duty from September 1968 to September 1970. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Decatur, Georgia.  

On his October 2009 substantive appeal, the Veteran indicated that he wished to have a hearing before the Board with respect to his claim for entitlement to service connection for tinnitus.  However, in a September 2013 statement, the Veteran withdrew his request for such hearing and requested that the Board proceed with adjudication of his appeal.

The record reflects that additional pertinent evidence has been associated with the Veteran's claims file since the RO last considered the Veteran's claim, and that a waiver of RO consideration has not been submitted.  However, because the Veteran's claim for entitlement to service connection for tinnitus is granted herein, a waiver of agency of original jurisdiction (AOJ) consideration of this evidence is not required.  See 38 C.F.R. § 20.1304 (2013).


FINDINGS OF FACT

1.  The Veteran has a current diagnosis of tinnitus.
 
3. The Veteran has experienced tinnitus consistently since service.


CONCLUSION OF LAW

The criteria for service connection for tinnitus have been met.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In this decision, the Board grants entitlement to service connection for tinnitus, which constitutes a complete grant of the Veteran's claim.  Therefore, no discussion of VA's duty to notify or assist is necessary.

Service connection may be established for a disability resulting from diseases or injuries which are clearly present in service or for a disease diagnosed after discharge from service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 U.S.C.A. §§ 1110, 1131 (West 2002 & Supp. 2013); 38 C.F.R. § 3.303 (2013).  Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

The Court of Appeals for Veterans Claims (Court) has held that lay evidence is competent and may be sufficient to establish a diagnosis of a condition when 1) a lay person is competent to identify the medical condition; 2) the lay person is reporting a contemporaneous medical diagnosis; or 3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

The Court has specifically held that tinnitus is capable of lay observation.  See Charles v. Principi, 16 Vet. App. 370 (2002).

The Veteran has asserted that he had noise exposure during service.  He alleges that he was exposed to noise from working as a heavy artilleryman, and that noise exposure has been conceded, as service connection for bilateral hearing loss due to in-service noise exposure has been granted.  In his August 2008 notice of disagreement, the Veteran reported that he experienced tinnitus during service, and that he has had it continuously since his in-service noise exposure.  He explained that his tinnitus has not been constant until the past 10 years or so, but that he has had tinnitus since active duty service.

The Board finds the Veteran's statements regarding his in-service noise exposure and tinnitus symptoms to be credible based on the consistent nature of his statements and his military occupational specialty.  

VA treatment records from 2006 note the Veteran's reports of in-service noise exposure from artillery and heavy equipment.  The Veteran reported constant bilateral tinnitus.

A VA medical examination was performed in November 2006, and the examiner diagnosed bilateral tinnitus.  An etiological opinion was not provided.

Another VA examination was provided in December 2007.  The examiner opined that the Veteran's bilateral tinnitus was not related to his military noise exposure because the Veteran provided a history of tinnitus beginning 10 years earlier, more than 25 years after separation.

The Veteran underwent a third VA examination in September 2011.  The examiner diagnosed tinnitus, but concluded that a medical opinion regarding the etiology of the Veteran's tinnitus could not be provided without resorting to speculation.  Accordingly, the September 2011 VA opinion is non-evidence.  Perman v. Brown, 5 Vet. App. 237, 241 (1993) (finding that an opinion that did not provide a yes or no opinion constituted non-evidence in support of service connection).

Although the December 2007 VA examiner opined that the Veteran's tinnitus was not related to service, the basis underlying the examiner's opinion was the Veteran's statement that his tinnitus began 10 years earlier.  However, in his August 2008 notice of disagreement, the Veteran explained that his statement meant that his tinnitus had only been constant for the prior 10 years, but that he meant to say that he had experienced tinnitus continuously since his in-service noise exposure.  The VA examiner's opinion appears to have misconstrued the Veteran's lay statements, as explained by the Veteran.  Accordingly, the Board does not accord the December 2007 VA opinion significant probative value.  

Having reviewed the evidence, the Veteran attributes his tinnitus to military noise exposure.  He has explained that he first began experiencing tinnitus during service, that it continued after service discharge, and became constant approximately 10 years ago.  The Board finds the Veteran to be a credible historian, and his statements are given great probative weight.  

A Veteran's lay statements may be sufficient evidence in any claim for service connection.  38 C.F.R. § 3.303(a); see also 38 U.S.C. § 1154(a) (requiring VA to include in its service connection regulations that due consideration be given to all pertinent medical and lay evidence).  Here the Veteran has competently and credibly stated that he began experiencing tinnitus in service.  He has competently and credibly explained that his tinnitus symptoms began during service and continued regularly since that time, but that they did not become constant until approximately 10 years ago.  As such, the Board finds the Veteran's statements to be highly probative and concludes that his tinnitus is related to service.  While the Board notes that there is a negative medical opinion in this case, the Veteran's credible statements as to his symptoms are found to be more probative and any reasonable doubt is resolved in the Veteran's favor.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for tinnitus is granted.



____________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


